Citation Nr: 1234194	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  01-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), neurotic depression, anxiety disorder, not otherwise specified (NOS) and dysthymic disorder.  

2.  Entitlement to service connection for a disorder manifested by muscle and joint pain, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a disorder manifested by recurrent skin rashes, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for restless leg syndrome with night spasms.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and and his son


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to July 1991.  He also had 5 years, 5 months, and 29 days of active service prior to September 1990, to include prior unverified periods of active duty for training (ACDUTRA).  His service included active service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(d) (2011). 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2000 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  

Because of the extensive and complex procedural history of the Veteran's claims, the Board concludes that a brief recitation of pertinent facts is necessary.  

In June 1994, the Veteran filed claims to establish service connection for PTSD as well and muscle and joint pain.  These claims were denied by the RO in an unappealed January 1996 rating decision.  In light of the issuance of All Station Fast Letter 96 - 73, issued in July 1996 and pertaining to claims filed by Veterans of the Persian Gulf War, the RO readjudicated the Veteran's claim to establish service connection for muscle and joint pain, denying it in an unappealed March 1997 rating decision.  In December 1999, the Veteran filed a claim to establish service connection for a skin disorder as well as a petition to reopen his previously denied claims to establish service connection for PTSD and muscle and joint pain.  These claims were denied by the RO in the December 2000 rating decision and, thereafter, the Veteran perfected the present appeals.  

In April 2004, the Veteran filed a claim to establish service connection for restless leg syndrome with night spasms.  

In a December 2004 decision, the Board granted the Veteran's petition to reopen his previously denied claim to establish service connection for PTSD and remanded the claim for further procedural and evidentiary development.  Also, the Board remanded the Veteran's claim to establish service connection for a skin disorder and his petition to reopen the previously denied claim to establish service connection for muscle and joint pain for further procedural and evidentiary development.  Since the Veteran's PTSD claim has been reopened by the Board, it may be reviewed on the merits without consideration of whether new and material evidence has been submitted.  

In an April 2006 rating decision, the RO denied the Veteran's claim to establish service connection for restless leg syndrome with night spasms.  After the Veteran expressed disagreement with this decision and was provided a statement of the case which continued to deny the claim, he perfected an appeal to the Board.  On his September 2007 substantive appeal (VA Form 9), the Veteran indicated that he wished to present oral testimony in support of his claim to establish service connection for restless leg syndrome.  See a September 2007 substantive appeal.  

Thereafter, the Veteran's claim to establish service connection for restless leg syndrome with night spasms was transferred to the Board and the claims to establish service connection for muscle and joint pain, a skin disorder and PTSD were returned to the Board.  In September 2010, the Board granted the Veteran's petition to reopen his previously denied claim to establish service connection for muscle and joint pain and remanded the Veteran's claims on appeal herein for further procedural and evidentiary development.  Since this claim has been reopened by the Board, it may be reviewed on the merits without consideration of whether new and material evidence has been submitted.  

A hearing was held June 2012, in Montgomery, Alabama, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Board notes that the Veteran presented oral testimony in support of all of his claims at the June 2012 hearing.  The Veteran's claims have been returned to the Board.

Characterization of an issue on appeal

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

The medical evidence of record reflects that the Veteran has been diagnosed with various acquired psychiatric disorders since he filed his claim in December 1999, to include PTSD, neurotic depression, anxiety disorder, NOS and dysthymic disorder.  See e.g., VA treatment records dated in October 2000 and March 2003.  In light of the Court's decision in Clemons and the varying psychiatric diagnoses of record, the Board has recharacterized the issue on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required concerning the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.  

In the December 2004 remand, the Board instructed that, among other developmental measures, the Veteran should be afforded VA general and psychiatric examinations to determine the nature and etiology of any psychiatric disorder and/or any disorder manifested by muscle and joint pain which may be present.  

After the Board's other remand instructions were substantially completed, in May 2008, the RO requested that the Veteran be scheduled for general and psychiatric VA examinations as per the Board's December 2004 remand instructions.  However, a December 2008 computer printout reflects that the Veteran failed to report for these examinations which were scheduled in June 2008.  See a December 2008 computer printout.  

In January 2010, the RO rescheduled the Veteran for general and psychiatric VA examinations which were to take place in February 2010.  However, the Veteran failed to report for the February 2010 VA examinations.  See a March 2010 computer printout.  After the claims were readjudicated in a March 2010 supplemental statement of the case, they were returned to the Board.  

In September 2010, the Board remanded the Veteran's claims on appeal herein for further procedural and evidentiary development.  Specifically, among other actions, the RO was instructed to afford the Veteran a VA examination to determine the nature and etiology of any identified disorder manifested in muscle and joint pain.  Additionally, the Board instructed that the Veteran's VA claims file should be forwarded to an appropriate medical professional to render opinions concerning the nature and etiology of any identified disorder manifested by recurrent skin rashes.  In September 2011, the RO requested the VA examination and opinions as instructed by the Board.  However, the Veteran failed to appear for the VA examination, which was scheduled in October 2011.  See an October 2011 computer printout.  Moreover, fr unknown reasons, the requested opinions were not obtained as instructed by the Board in the September 2010 remand; rather, the Veteran's claims were readjudicated in an October 2011 supplemental statement of the case and returned to the Board.  

As recounted above, the Veteran has an extensive history of failing to appear for VA examinations.  The Board notes that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  

At the June 2012 hearing, the Veteran testified that he was employed "out of the country" at the time of the scheduled VA examinations in May 2008, February 2010 and October 2011, and, although notice of these examinations were sent to his residence in the United States, he was not aware that these examinations had been scheduled until he returned to the country and opened his mail.  Moreover, the Veteran asserted that if rescheduled in the future, he would attend and participate in these examinations.  See the June 2012 hearing transcript at pages 4 and 19 - 20.  

In light of above, the Board finds that the Veteran has provided "good cause" for failing to appear for the scheduled May 2008, February 2010 and October 2011 VA examinations.  Accordingly, the Board concludes that the Veteran must be scheduled for appropriate VA examinations as previously instructed by the Board in the December 2004 and September 2010 remands.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must afford the Veteran an appropriate VA examination to determine the nature and etiology of any restless leg syndrome identified as well as any disorder manifested by recurrent skin rashes and/or disorder manifested by muscle and joint pain found, to include as due to an undiagnosed illness.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include a nerve conduction study of the lower extremities, an electromyography of the lower extremities, and x-ray testing of the Veteran's joints.  After a review of the examination findings and the entire evidence of record, the examiner must address the following:  

a.  Provide or rule out a diagnosis of restless leg syndrome.  

b.  If restless leg syndrome is diagnosed, provide an opinion concerning whether such is the result of the Veteran's active duty, or any incident therein.  

c.  Provide or rule out a diagnosis of a disorder manifested by recurrent skin rashes.  

d.  For any diagnosed disorder identified in part (c), provide an opinion concerning whether such is the result of the Veteran's active duty, or any incident therein.  

e.  If no such disorder is diagnosed in part (c), the examiner must provide an opinion as to whether the Veteran has chronic skin rashes which are signs or symptoms of an undiagnosed illness.  

f.  Provide or rule out a diagnosis of a disorder manifested by muscle and joint pain.  

g.  For any diagnosed disorder identified in part (f), provide an opinion concerning whether such is the result of the Veteran's active duty, or any incident therein.  

h.  If no such disorder is diagnosed in part (f), the examiner must provide an opinion as to whether the Veteran has chronic muscle and joint pains which are signs or symptoms of an undiagnosed illness.  

The Veteran's military occupational specialty, the objective medical findings in the service medical records, statements of the Veteran and any other pertinent clinical findings of record, must be taken into account.

A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed. 

2.  Thereafter, the RO/AMC must afford the Veteran a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  The Veteran's entire VA claims file, to include a copy of this remand, must be made available to the physician (a VA psychiatrist or psychologist) designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail. Thereafter, the examiner should then address the following:  

a.  Identify all disorders present on Axis I.

b.  For EACH disorder identified in part (a), the examiner must provide an opinion concerning whether such is the result of the Veteran's active duty, to include his verified stressors.  

The Veteran's military occupational specialty, the objective medical findings in the service medical records, statements of the Veteran and any other pertinent clinical findings of record, must be taken into account.

A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed. 

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.  

4.  The RO/AMC must then readjudicate the claims and, thereafter, for any claim on appeal is not granted to the fullest extent, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


